DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/13/2019 and 08/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stringham (US 1242493, hereinafter Stringham).
Regarding claim 1, Stringham discloses an apparatus for preparing a foam from a milk-based liquid, comprising
a support base (figure 7, housing 10),
a container (glass 11) for containing an amount of said liquid, the container being arrangeable in a working position on the support base (see figure 7),
a stirrer (figure 3, shaft 24 and associated structures) adapted to be removably positioned in the container to rotate about an axis of rotation, and
electrically-operated driving means (figure 1, motor 13), positioned outside the container and arranged to be magnetically coupled with the stirrer to drive the latter in rotation about said axis of rotation (page 2, second column, lines 107-117), so as to stir the liquid in the container and form said foam, wherein the stirrer comprises a member provided with permanent magnets and stirring means connected to said member (squirrel cage conductors 21);
wherein said driving means comprises a stator (stator 12) which is disposed around said member of the stirrer at least when the container is placed in the working position on the support base and is arranged (see figure 1), when coupled with a power supply (via wires 52 and 53), to generate a rotating magnetic field about said axis of rotation to cause rotation of said member, whereby said member operates as a rotor to drive in rotation said stirring means (page 2, second column, lines 90-98).
Regarding claim 2, Stringham discloses the container being provided with positioning means (figure 3, plug 27) and the stirrer being coupled with said positioning means (via head 25 and socket 26).
Regarding claim 3, Stringham discloses the container having a bottom wall (figure 1, bottom of glass 11) from which an annular lateral wall extends upward (side of glass 11) and wherein the stirrer (shaft 24 and associated strictures) is operatively positioned on said bottom wall and has outer transverse sizes which are close to the inner transverse sized of a portion of the lateral wall of the container adjacent to the bottom wall (see figure 1).
Regarding claim 4, Stringham discloses the bottom wall being a flat wall (figure 1, bottom of glass 11).
Regarding claim 5, Stringham discloses the member (figure 1, squirrel cage conductors 21) of the stirrer having an annular shape (see figure 1) and the stirring means (openings 22 in rotor 19) extend at least in part inside it (see figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rufer (US 4752138) discloses a magnetic stirring system using a stator surrounding a vessel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774